

114 S51 IS: Title X Abortion Provider Prohibition Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 51IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title X of the Public Health Service Act to prohibit family planning grants from being
 awarded to any entity that performs abortions, and for other purposes.1.Short titleThis Act may be cited as the Title X Abortion Provider Prohibition Act.2.Prohibition on abortionTitle X of the Public Health Service Act (42 U.S.C. 300 et seq.) is amended by adding at the end the following:1009.Additional prohibition regarding
 abortion(a)ProhibitionThe Secretary shall not provide any assistance under this title to an entity unless the entity certifies that, during the period of such assistance, the entity will not perform, and will not provide any funds to any other entity that performs, an abortion.(b)ExceptionSubsection (a) does not apply with respect to an abortion where—(1)the pregnancy is the result of rape or incest; or(2)a physician certifies that the woman suffers from a physical disorder, physical injury, or physical illness that would place the woman in danger of death unless an abortion is performed, including a life-threatening physical condition caused by or arising from the pregnancy itself.(c)HospitalsSubsection (a) does not apply with respect to a hospital, so long as such hospital does not, during the period of assistance described in subsection (a), provide funds to any non-hospital entity that performs an abortion (other than an abortion described in subsection (b)).(d)Annual
 reportNot later than 60 days after the date of the enactment of the Title X Abortion Provider Prohibition Act, and annually thereafter, for the fiscal year involved, the Secretary shall submit a report to the Congress containing—(1)a list of each entity receiving a grant under this title;(2)for each such entity performing abortions under the exceptions described in subsection (b)—(A)the total number of such abortions;(B)the number of such abortions where the pregnancy is the result of rape;(C)the number of such abortions where the pregnancy is the result of incest; and(D)the number of such abortions where a physician provides a certification described in subsection (b)(2);(3)a statement of the date of the latest certification under subsection (a) for each entity receiving a grant under this title; and(4)a list of each entity to which an entity described in paragraph (1) makes available funds received through a grant under this title.(e)DefinitionsIn this section:(1)The term entity means the entire legal entity, including any entity that controls, is controlled by, or is under common control with such entity.(2)The term hospital has the meaning given to such term in section 1861(e) of the Social Security Act..